Citation Nr: 0001453	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB) with pneumothorax.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for deafness.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for pulmonary 
emphysema.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had recognized service as follows: recognized 
guerilla service from March 1, 1945 to October 31, 1945, and 
regular Philippine Army (PA) service from November 1, 1945 to 
May 20, 1946.  These matters come to the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO).  
In that rating decision, the RO denied entitlement to service 
connection for the disorders shown above.  The veteran has 
perfected an appeal of that decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
pulmonary tuberculosis (PTB) with pneumothorax is not 
supported by competent evidence showing that any current 
condition is related to service.

2.  The claim of entitlement to service connection for asthma 
is not supported by competent evidence showing that the 
veteran currently suffers from the condition.

3.  The claim of entitlement to service connection for 
deafness is not supported by competent evidence showing that 
the veteran currently suffers from the condition.

4.  The claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) is not supported 
by competent evidence that any current condition is related 
to service.

5.  The claim of entitlement to service connection for 
pulmonary emphysema is not supported by competent evidence 
showing that any current condition is related to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
pulmonary tuberculosis (PTB) with pneumothorax is not well 
grounded.  38 U.S.C.A. § 5107 (1999).

2.  The claim of entitlement to service connection for asthma 
is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for 
deafness is not well grounded. 38 U.S.C.A. § 5107.

4.  The claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) is not well 
grounded.  38 U.S.C.A. § 5107.

5.  The claim of entitlement to service connection for 
pulmonary emphysema is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an affidavit of Philippine Army personnel dated in 
February 1946, "None" was noted in the chronological list 
of illness incurred from December 1941 to the date of return 
to military control.  The veteran's May 1946 military 
discharge examination, which revealed no physical abnormality 
of the lungs or hearing loss, was obtained.  The examination 
noted an unsatisfactory chest X-ray, but no additional 
information was provided.  No other service medical records 
are available.

In the veteran's March 1997 claim, he indicated that he 
suffered pulmonary PTB, asthma, and deafness in November 
1945.  

In his notice of disagreement and substantive appeal, the 
veteran claimed that in March 1945 he was hospitalized for 
fever, abdominal problems and back pain.  He also indicated 
that he was engaged in combat in September 1945 and that his 
"left ear became deaf due to vibration of Mortar Cal. 60MM, 
and [he] suffered fever complicated with PTB." He claimed 
that in February 1946 he suffered pneumothorax, asthma, 
deafness, chronic obstructive pulmonary disease and pulmonary 
emphysema.  He further stated, in his substantive appeal, 
that he suffered from the conditions until his retirement 
from the military in 1975.

The veteran claimed that he had been hospitalized from 
September 1957 to March 1958 and from January 1967 to March 
1967 for service related conditions, in an April 1997 
statement.  The military hospital where the veteran 
reportedly was treated between 1957 and 1958 indicated that 
the records had been destroyed.  A clinical record cover 
sheet dated in March 1967 indicated that the veteran was 
admitted to the hospital in January 1967 for acute 
gastroenteritis and dermatitis, conditions unrelated to the 
present claims.  The veteran testified that he took herbal 
medicines for his claimed conditions after service, in his 
February 1999 RO hearing.  He also testified that in-service 
hospital records had been destroyed and that any additional 
records for the treatment of claimed conditions were 
unavailable.

Private medical records show that the veteran was 
hospitalized in September 1995 for one week after complaining 
of difficulty in breathing.  History was given of shortness 
of breath for about 5 years prior to admission, and he 
indicated that for six days prior to admission, he had been 
experiencing chest pain.  A history of smoking was noted.  An 
X-ray examination report revealed hyperaerated lungs with 
depressed hemidiaphragms and a diagnosis of pneumothorax and 
pulmonary emphysema was made.  A thoracostomy was performed.  
Chronic obstructive pulmonary disease, emphysema and 
spontaneous pneumothorax were diagnosed by the treating 
physician.  

In a statement received in April 1997, the veteran's private 
physician indicated that he had been treating the veteran 
since the September 1995 thoracostomy.  The physician stated 
that the veteran claimed difficulty in breathing beginning in 
1946 and that his condition had progressively worsened.  The 
physician further stated that the veteran was currently 
maintained on bronchodilation.  

II.  Laws and Regulations

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 7 
Vet. App. at 506.

In the case of tuberculosis, service connection may be 
presumed if the disease manifests itself to a compensable 
degree within three years of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a) (1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 
10 Vet. App. at 488.  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is required, however, to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn v. West, 12 Vet. App. 296 
(1999).

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406 (1995).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Schroeder v. West, 12 
Vet. App. 184 (1999).

III.  Analysis

Initially, the Board notes that the veteran reports that he 
was treated for fever and abdominal and back pain in service 
in 1945, and that he suffered hearing loss when exposed to 
mortar fire in service.  The veteran relates his disabilities 
to combat.  Although he is not competent to provide diagnoses 
for his claimed symptoms, he is competent to relate the 
symptoms he experienced in service.  Because he was engaged 
in combat, his statements will be considered satisfactory lay 
statements as to what he experienced in service.  38 U.S.C.A. 
§ 1154(b) (West 1991)  Although there were no pertinent 
abnormalities shown on examination in May 1946 and no 
illnesses were reported on the February 1946 affidavit of 
Philippine Army personnel and although the veteran's 
statements cannot establish the diagnoses of his symptoms in 
service, for purposes of determining whether his claims are 
well grounded, the Board will accept his statements as 
satisfying the second Caluza element and consider that 
service incurrence of each disability has been shown.  See 
Kessel v. West, 13 Vet. App. 9 (1999).  

PTB with Pneumothorax

In the instant case, the veteran is claiming service 
connection for PTB with pneumothorax.  There is no current 
diagnosis of PTB, and the first Caluza element has not been 
satisfied.  The evidence does show, however, that the veteran 
was diagnosed with pneumothorax in September 1995.  The Board 
finds, therefore, that, with regard to pneumothorax, the 
first Caluza element has been satisfied because there is a 
current diagnosis of pneumothorax.  Caluza, 7 Vet. App. at 
507.  However, there is no evidence that any medical 
professionals have linked his pneumothorax shown in 1995 or 
any current residuals of the pneumothorax to service.  The 
third Caluza element has not been satisfied.

Consequently, the Board finds that the claim for service 
connection for PTB with pneumothorax is not well grounded.  
38 U.S.C.A. § 5107(a).

Asthma

The veteran is also claiming service connection for asthma.  
Even assuming that the veteran was treated for respiratory 
symptoms in service, there is no medical evidence that he 
currently suffers from asthma, that he received post-service 
treatment for asthma or that any medical professional has 
linked any postservice asthma to service.  

The veteran's opinion that he suffered from asthma in 
service, that he currently suffers from asthma and that his 
condition is related to service is not sufficient.  Questions 
of medical diagnosis or causation require the expertise of a 
medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Nothing in the record suggests that the veteran 
possesses the medical expertise required to render such an 
opinion.  The evidence fails, therefore, to satisfy the 
Caluza elements.  See Caluza, 7 Vet. App. at 506.

The Board finds that the claim for service connection for 
asthma is not well grounded, therefore.  38 U.S.C.A. 
§ 5107(a).

Deafness

In his notice of disagreement, the veteran suggests that he 
became deaf in his left ear as a result of mortar vibration 
and complications from fever associated with PTB.  Although 
he may be competent to relate that he experienced a decrease 
in hearing when he was exposed to mortar fire in service, 
there is no current diagnosis of hearing loss, and he is not 
competent to diagnose hearing pathology.  Although the 
veteran claims that he has a hearing disability, his lay 
opinion does not constitute competent evidence of hearing 
pathology or of a hearing disability which would meet the 
definition of hearing disability in 38 C.F.R. § 3.385 (1999).  
That section provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  The veteran is not qualified to 
render an opinion as to what is essentially a question of 
medical diagnosis.  Espiritu, 2 Vet. App. at 492.  The 
military discharge examination recorded no hearing impairment 
and there are no post-service medical records relating to 
hearing loss; he has failed to submit any postservice 
evidence even suggestive of objectively demonstrated hearing 
loss.  

Because two of the Caluza elements have not been satisfied, 
the claim for service connection for the disability is not 
well grounded.  Caluza 7 Vet. App. at 506.

COPD

The veteran is also claiming service connection for COPD.  
There is competent evidence of a current disability in the 
form of the diagnosis of COPD at the time of the veteran's 
September 1995 hospitalization.  Thus the Caluza requirement 
of competent evidence of current disability has been met.  
See Caluza, 7 Vet. App. at 506.  However, there is no 
evidence that medical professionals have linked his currently 
diagnosed condition to service.  As such, the claim is not 
well grounded and must be denied.  38 U.S.C.A. § 5107(a).

Pulmonary Emphysema

The veteran is also claiming service connection for pulmonary 
emphysema.  The evidence shows that that the veteran was also 
diagnosed with pulmonary emphysema in September 1995, thereby 
satisfying the first Caluza element.  Caluza, 7 Vet. App. at 
507.  No medical professional has related the veteran's 
condition to active service.  The Board finds, therefore, 
that the claim for service connection for pulmonary emphysema 
is not well grounded.  38 U.S.C.A. § 5107(a), see also 
Caluza, 7 Vet. App. at 506.

The Board notes that the veteran's private physician 
indicated that the veteran has had breathing difficulties 
since 1946, in his April 1996 statement.  The physician was 
simply relating the veteran's statements and not rendering an 
opinion as to onset of the condition.  See LeShore, 8 Vet. 
App. at 406.  Although the veteran is competent to provide 
evidence of his breathing problems, competent medical 
evidence would be necessary to link that symptomatology to 
the currently diagnosed conditions.  As there is no such 
evidence, the claims are not well grounded and must be 
denied.  See Savage, 10 Vet. App. at 488,  see also Clyburn, 
12 Vet. App. at 296.

For these reasons, the Board has determined that the claims 
of entitlement to service connection for the conditions 
enumerated above are not well grounded.  Because the 
veteran's claims are not well grounded and he has not 
indicated the existence of any evidence which, if obtained, 
would render his claims well grounded, VA is under no duty to 
assist him in the development of his claim.  See Schroeder, 
12 Vet. App. at 184.



ORDER

The claim of entitlement to service connection for pulmonary 
tuberculosis (PTB) with pneumothorax is denied.

The claim of entitlement to service connection for asthma is 
denied.

The claim of entitlement to service connection for deafness 
is denied.

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) is denied.

The claim of entitlement to service connection for pulmonary 
emphysema is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

